                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

                                         )
FOLOSADE OLOFINLADE &                    )
FOLOSADE OLOFINLADE, next                )
friend and parent of JANE DOE,           )
ALIAS, A MINOR                           )
      Plaintiffs,                        )
                                         )
      v.                                 )
                                         )
ATMED TREATMENT CENTER,                  )
                                                  C.A. No. 19-021-JJM-LDA
INC.; TOWN OF JOHNSTON;                  )
JOSEPH CHIODO, in his capacity as        )
Finance Director Town of Johnston;       )
WILLIAM CONLOY in his capacity as        )
Solicitor for the Town of Johnston;      )
TOWN OF JOHNSTON POLICE                  )
DEPARTMENT; and TOWN OF                  )
JOHNSTON FIRE DEPARTMENT,                )
      Defendants.                        )
________________________ )
                                      ORDER

       Both Atmed Treatment Center, Inc. and all the Town of Johnston Defendants

filed Motions to Dismiss instead of answers in response to Plaintiff Folosade

Olofinlacle's complaint. Ms. Olofinlade makes several claims, rooted in race and

national origin discrimination and intentional tort, arising out of an incident at

Atmed where Ms. Olofinlade and her daughter were confined along with her ill

brother-in-law for four hours because Atmed suspected he had Ebola. In response to

the Motions to Dismiss, Ms. Olofinlade asks to amend her complaint, specifically the

premises liability claim.
      The Court finds that the complaint (ECF No. 1·2) is deficient in that it does

not in some cases put the Defenda nts on notice of the claims against them. Because

of the serious nature of the allegations, amendment rather tha n dismissal, at this

time is appropriate. The Court directs Ms. Olofinlade to amend her complaint to

make specific, plausible allega tions above and beyond the bare elements of each claim

a nd to specify which Defe nda nts' conduct is implicated in each allegation.

      An a mended complaint must be filed by September 20, 2019. Defendants'

Motions t Dismiss (ECF Nos. 8, 9) are DENIED without prejudice.




John J. McConnell, Jr.
United States District Judge

August 23, 2019
